ORDER
PER CURIAM.
Orlando Fields (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of: 1) five counts of first-degree robbery, in violation of Section 569.0201; 2) eleven counts of armed criminal action, in violation of Section 571.015; 3) one count of second-degree murder, in violation of Section 565.021; 4) two counts of attempted first-degree robbery, in violation of Section 564.011; 5) three counts of first-degree assault, in violation of 565.050; and 6) two counts of unlawful use of a weapon, in violation of Section 571.030. The trial court sentenced Defendant to a term of imprisonment totaling 227 years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000.